Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No 10,825,230.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
	Claim 1 of the instant invention is anticipated by the US Patent 10,825,230 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent No 11,328,472 in view of Woop (NPL Doc, “Watertight Ray/Triangle Intersection”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 10 of US Patent 11,328,472.  For example, each claim has similar elements such as using hardware circuitry to determine whether a ray intersects an edge or vertex shared by more than one primitive.  In addition, each claim identifies a single one of the two or more primitives sharing the edge or vertex being intersected by the ray.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 10 of US Patent 11,328,472 is that the instant application claim 1 includes: an arithmetic unit with a predetermined precision and to identify a single one of the two or more primitives sharing the edge or vertex as being intersected by the ray without using arithmetic that is higher than said predetermined precision.  
Claim 1 of US Patent 11,328,472 already teaches of determining a single one of the two or more primitives sharing the edge or vertex being intersected by the ray.  Woop in the abstract teaches of using precision not higher than double precision for these ray-on-edge or ray-on-vertex intersection calculations.  Woop in the caption of table 1 teaches of using a processor as the arithmetic unit, e.g. they refer to “For different scenes, we show primary ray performance in million rays per second measured on a dual socket Xeon E5-2690 CPU (16 hyper-threaded cores total) running at 2.9 GHz”.  The claimed feature is taught when the ray-surface testing hardware of Woop performs ray intersection testing being perform by claim 1 of US Patent 11,328,472.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claim 10 of US Patent 11,328,472 with Woop.  Woop in the abstract teaches the advantage is to allow efficient computation of ray-edge calculations even for complex case situations.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over MacGillivray (Patent No.: US 8,059,122 B1) in view of Woop (NPL Doc, “Watertight Ray/Triangle Intersection”).

As per claim 1, MacGillivray teaches the claimed:
1. A device including hardware circuitry configured to: 
receive a ray and a plurality of primitives (In the flowchart in figure 7 where a plurality of rays are received in the 2nd step during the ray casting.  In addition, in the 3rd step, facets (primitives) are received for ray intersection testing);
determine, using an arithmetic unit (col 6, lines 33-35 “This run was completed on a single processor 4 Gigabyte 3.6 GHz Intel Xeon” where the “processor” corresponds to the claimed “arithmetic unit”) -- whether the ray intersects an edge or vertex of the primitives (Please see the flowchart in figure 7 where it states “Does ray intersect facet interior?”.  At this step answering no means that the system then considers the possibility that the ray has intersected an edge or vertex of the primitives (facets).  Also please see the end of the abstract where it states “a novel exact arithmetic tie-breaking algorithm for rays intersecting facet edges and vertices”); and
when the ray is determined to intersect an edge or vertex shared by two or more primitives (This is shown in figure 3 where a ray has intersected an edge between primitives A and B), identify a single one of the two or more primitives sharing the edge or vertex as being intersected by the ray (Please see the bottom of col 3 where it states “Novel Tie-Breaking Algorithm - A tie-breaking algorithm is crucial for handling cases where the ray passes exactly through the edge or vertex of a facet. Two facets can share the same edge and multiple facets can share the same vertex. Thus, if a ray hits multiple facets at the same location, a tie-breaker must be introduced so that the ray trace does not incorrectly place an ending surface location at the same starting location, i.e. only one ‘hit’ should be saved”  
Also please see col 4, lines 36-45 “Shown in FIG. 3 is the case where a cast ray intersects the common edge between two facets. In this example the two facets are part of the same starting surface since both have a negative orientation (all three orientation tests are less than or equal to zero for each facet). This can also been seen by simply applying the right hand rule … If the two facets are part of the same surface, a tie-breaker test must be applied so that only one of the two hits is retained. One of the hits can be thrown out by once again using the right-hand rule.”
According to these passages, the system is able to identify a single one of the two or more primitives (facets) sharing the edge or vertex as shown in figure 3 as being intersected by the ray).

MacGillivray alone does not explicitly teach the remaining claim limitations.
However, Woop in combination with MacGillivray teaches the claimed:
determine, using an arithmetic unit having a predetermined precision, whether the ray intersects an edge or vertex of the primitives (As mentioned above, MacGillivray in figure 7, at the bottom of col 3, and in col 4, lines 36-45 teaches of determining whether the ray intersects an edge or vertex of the primitives.  MacGillivray however is silent about the claimed “using an arithmetic unit having a predetermined precision”.
Please see Woop on page 70 in the last paragraph in section 3 where they refer to “To avoid false negatives for rays hitting exactly on the edge, it is important that the chosen triangle test handles an edge that evaluates to 0 as being inside the triangle” and in the abstract “We propose a novel algorithm for ray/triangle intersection tests that, unlike most other such algorithms, is watertight at both edges and vertices for adjoining triangles, while also maintaining the same performance as simpler algorithms that are not watertight … Using our algorithm, numerically challenging cases, where single precision is insufficient, can be detected with almost no overhead and can be accurately handled through a (rare) fallback to double precision.”  Also please see Woop at the bottom of page 71 where they refer to “Nevertheless, an algorithm that works under all circumstances can easily be obtained through a fallback of the 2D edge test to double precision if and only if one of the single-precision tests evaluates to 0.” 
In this instance, the “double precision” in the quoted passage corresponds to the claimed “predetermined precision”.  Woop in the caption of table 1 teaches of using a processor as the arithmetic unit, e.g. they refer to “For different scenes, we show primary ray performance in million rays per second measured on a dual socket Xeon E5-2690 CPU (16 hyper-threaded cores total) running at 2.9 GHz”); and

identify a single one of the two or more primitives sharing the edge or vertex as being intersected by the ray without using arithmetic that is higher than said predetermined precision (As mentioned above, MacGillivray at the bottom of col 3 and in col 4, lines 36-45 teaches of identifying a single one of the two or more primitives sharing the edge or vertex as being intersected by the ray.  MacGillivray however is silent about the claimed “without using arithmetic that is higher than said predetermined precision”.  Woop in the abstract teaches of performing these calculations without using arithmetic higher than said predetermined precision (double precision).  The claimed feature is taught when the arithmetic unit with predetermined precision of Woop is used with the tie-breaking ray tracing step of MacGillivray).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arithmetic unit having a predetermined precision as taught by Woop with the system of MacGillivray.  Woop in the abstract teaches the advantage is to allow efficient computation of ray-edge calculations even for complex case situations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699